Citation Nr: 0823600	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-12 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's Type I diabetes mellitus with nephropathy and a 
history of diabetic retinopathy, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran had active service from July 1975 to April 1994. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
recharacterized the veteran's service-connected diabetes 
mellitus as Type I diabetes mellitus with nephropathy and a 
history of diabetic retinopathy evaluated as 20 percent 
disabling.  In January 2005, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  In October 2005, the Board remanded the 
veteran's case to the RO for additional action.  

In May 2006, the RO, in pertinent part, granted separate 10 
percent evaluations for right lower extremity diabetic 
peripheral neuropathy, left lower extremity diabetic 
peripheral neuropathy, right upper extremity diabetic 
peripheral neuropathy, and left upper extremity diabetic 
peripheral neuropathy.  


FINDINGS OF FACT

1.  The veteran's Type I diabetes mellitus has been 
objectively shown to be manifested by no more than the use of 
an insulin pump, a restricted diet, and regulation of 
activities; monthly or less frequent visits to a diabetic 
care provider; post-operative bilateral diabetic background 
retinopathy and post-operative right eye macular edema 
residuals with bilateral corrected 20/20 visual acuity and no 
visual field deficits; diabetic peripheral neuropathy of the 
upper and lower extremities; and no current evidence of 
nephropathy.  

2.  Separate 10 percent evaluations are in effect for the 
veteran's right upper extremity, left upper extremity, right 
lower extremity, and left lower extremity peripheral 
neuropathy.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
Type I diabetes mellitus with nephropathy and a history of 
diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.119, Diagnostic Code 
7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
March 2001, June 2001, November 2005, January 2006, and 
December 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The March 2001 and June 2001 
VCAA notices were issued prior to the January 2002 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  The 
hearing transcript is of record.  All relevant facts have 
been developed to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
directed that adequate VCAA notice for a claim for an 
increased evaluation must meet the following four part test: 

  (1) that the Secretary notify the 
claimant that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 

  (2) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

  (3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; 

  (4) the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

The Board finds that any defects with regard to the Vazquez-
Flores test are non-prejudicial.  While notification of the 
specific rating criteria was provided in the statement of the 
case and supplemental statements of the case rather than a 
specific pre-adjudicative notice letter, no useful purpose 
would be served in remanding this matter for yet more 
development.  The veteran was questioned about his employment 
and daily life during the course of his VA examinations and 
his videoconference hearing.  The veteran provided statements 
in which he detailed the impact of his disability on his 
daily life.  The Board finds that the notice given; the 
questions directly asked; and the responses provided by the 
veteran indicate that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below. Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  

 
II.  Historical Review

The veteran's service medical records reflect that he was 
diagnosed with diabetes mellitus.  In September 1994, the VA 
established service connection for diabetes mellitus with a 
history of ketoacidosis and assigned a 20 percent evaluation 
for that disability.  

The report of a March 2000 VA examination for compensation 
purposes states that the veteran was diagnosed with 
insulin-dependent diabetes mellitus with evidence of 
non-proliferative diabetic retinopathy.  In April 2000, the 
RO recharacterized the veteran's diabetes mellitus as 
diabetes mellitus with background diabetic retinopathy 
evaluated as 20 percent disabling.  In January 2002, the RO 
recharacterized the veteran's diabetes mellitus as Type I 
diabetes mellitus with nephropathy and diabetic retinopathy 
evaluated as 20 percent disabling.  


III.  Increased Evaluation  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A 20 percent 
evaluation is warranted for diabetes mellitus requires the 
use of insulin and a restricted diet or the use of an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation 
requires the use of insulin, a restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  Compensable diabetic complications are 
to be separately evaluated unless they are part of the 
criteria used to support a 100 percent schedular evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  
 
In a May 2001 written statement, the veteran advanced that 
his diabetes mellitus was manifested by diabetic retinopathy 
and diabetic nephropathy.  

At an October 2001 VA examination for compensation purposes, 
the veteran presented a history of insulin-dependent diabetes 
mellitus with associated diet restriction.  On diabetic 
evaluation, the veteran was diagnosed with Type I diabetes 
mellitus.  The examiner commented that the veteran 
"currently maintains relatively good control of his diabetes 
mellitus" with standard insulin doses and exhibited "no 
current evidence of diabetic retinopathy or nephropathy."  
On contemporaneous eye examination, the veteran presented no 
visual complaints.  An assessment of bilateral background 
diabetic retinopathy was advanced.  The examiner commented 
that the veteran's "visual acuity has been stable times 25 
years."  

At the January 2005 videoconference before the undersigned 
Acting Veterans Law Judge, the veteran testified that his 
insulin-dependent diabetes mellitus necessitated that he 
follow a restricted diet.  He denied that his diabetes 
mellitus limited his activities.  

At a June 2007 VA examination for compensation purposes, the 
veteran complained of progressive loss of vision; 
intermittent blurred vision; and bilateral foot pain and 
paresthesia.  He reported that his diabetes mellitus required 
the use of an insulin pump; a restricted diet; restricted 
activity; and "monthly or less often" visits to a diabetic 
care provider.  The veteran was diagnosed with diabetes 
mellitus; retinopathy; and "no evidence of nephropathy at 
this time."  The examiner commented that the veteran's 
diabetes mellitus was brittle.  The veteran was instructed to 
restrict his activity so as to avoid machinery and 
"situations of injury" due to hypoglycemia.  On 
contemporaneous eye evaluation, the veteran exhibited 
bilateral corrected 20/20 visual acuity and no visual field 
deficits.  He was diagnosed with bilateral "diabetes with 
retinopathy" and right eye focal laser treatment for 
diabetic macular edema residuals with Amsler Grid distortion.  
On contemporaneous neurological evaluation, the veteran 
complained of bilateral hand and feet numbness and tingling.  
On examination, the veteran exhibited decreased sensation 
with a glove/stocking distribution at the mid-shin and 
mid-forearm levels.  The veteran was diagnosed with mild to 
moderate "painful peripheral neuropathy affecting the lower 
extremities more than the upper extremities."  

At a December 2007 VA examination for compensation purposes, 
the veteran presented a history of diabetes mellitus "under 
fair control on insulin pump;" and laser surgery for both 
diabetic background retinopathy and right eye diabetic 
macular edema.  He reported that his "vision overall is 
currently about the same and stable."  The veteran exhibited 
bilateral corrected 20/20 visual acuity.  Diagnoses of 
diabetes with bilateral background retinopathy; a "history 
of diabetic macular edema [right eye post] laser treatment;" 
and "no active macular edema or neovascularization seen" 
were advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's Type I diabetes mellitus has been 
objectively shown to be manifested by no more than the use of 
an insulin pump, a restricted diet, and regulation of 
activities; monthly or less frequent visits to a diabetic 
care provider; post-operative bilateral diabetic background 
retinopathy and right eye macular edema residuals with 
bilateral corrected 20/20 visual acuity and no visual field 
deficits; diabetic peripheral neuropathy of the upper and 
lower extremities; and no current evidence of diabetic 
nephropathy.  

Separate 10 percent evaluations have been assigned for the 
veteran's right upper extremity, left upper extremity, right 
lower extremity, and left lower extremity diabetic peripheral 
neuropathy.  Given that the veteran's diabetic eye and visual 
disabilities have been repeatedly found to be essentially 
asymptomatic, separate compensable evaluations may not be 
assigned for those disorders.  

The Board finds that the veteran's diabetic disability 
picture most closely approximates the criteria for a 60 
percent evaluation under the provisions of Diagnostic Code 
7913.  In the absence of objective evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, the Board concludes that a 60 percent 
evaluation and no more is warranted for the veteran's 
diabetes mellitus.  38 C.F.R. § 4.7 (2007).  The veteran's 
diabetic symptomatology falls squarely within the relevant 
diagnostic criteria.  Therefore, an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

A 60 percent evaluation for the veteran's Type I diabetes 
mellitus with nephropathy and a history of diabetic 
retinopathy is granted subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


